Case 18-16659-LMI   Doc 65-1   Filed 02/11/19   Page 1 of 8



                        "A"
Case 18-16659-LMI   Doc 65-1   Filed 02/11/19   Page 2 of 8
Case 18-16659-LMI   Doc 65-1   Filed 02/11/19   Page 3 of 8
Case 18-16659-LMI   Doc 65-1   Filed 02/11/19   Page 4 of 8
Case 18-16659-LMI   Doc 65-1   Filed 02/11/19   Page 5 of 8
Case 18-16659-LMI   Doc 65-1   Filed 02/11/19   Page 6 of 8
Case 18-16659-LMI   Doc 65-1   Filed 02/11/19   Page 7 of 8
Case 18-16659-LMI   Doc 65-1   Filed 02/11/19   Page 8 of 8
